OPINION — AG — ** TITLE INSURANCE — POLICY ** (1) 36 Ohio St. 5001 [36-5001](C), REQUIRES AN EXAMINATION OF A DULY CERTIFIED ABSTRACT OF TITLE AS PREREQUISITE TO THE ISSUANCE OF A TITLE INSURANCE POLICY IN THE STATE OF OKLAHOMA, AND THIS STATUTORY REQUIREMENT IS 'NOT' SATISFIED BY AN EXAMINATION OR CERTIFICATION MERELY OF COPIES OF DOCUMENTS FOUND IN A SEARCH OF THE TITLE RECORD. (2) 26 Ohio St. 5001 [26-5001](C), CONTEMPLATES THAT BONDED AND LICENSED ABSTRACTERS DISCHARGE SOLELY THE FUNCTION OF PREPARING AND DULY CERTIFYING THE ABSTRACTS OF TITLE REQUIRED TO BE EXAMINED. (PROCEDURE, DOCUMENTS, AUTHORITY, QUALIFICATION, INSTRUMENT, CERTIFICATE, PUBLIC RECORD, PUBLIC INSPECTION, MERE FILING) CITE: 1 Ohio St. 1 [1-1], 1 Ohio St. 2 [1-2], 36 Ohio St. 5001 [36-5001](C), OPINION NO. 78-151, OPINION NO. 80-104 (JOHN PAUL JOHNSON) ** SEE OPINION NO. 87-501 (1987) **